Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on March 10, 2021.  Claims 1, 10, and 19 are amended. Claims 2, 11, and 20 are canceled. Examiner withdraws 35 USC 112 second paragraphs rejection as necessary corrections were made to the claims.
Claims 1, 3-10, 12-19, and 21-27 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021 was filed with the mailing date of the Request for Continued Examination on 03/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed on 03/10/2021 regarding 35 USC 103(a) type rejections for claims 1, 3-10, 12-19, and 21-27 have been fully considered, and found persuasive. Therefore, previous 35 USC 103(a) type rejections are withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John F. Griffith, (Reg. No. 44,137) on August 30, 2021.
The amendment as follows:
Claim 1 (Currently Amended) A decentralized system for retrieving digital content from an overlay network of nodes, the system comprising:
a memory device; and
one or more processors in communication with the memory device, the one or more processors configured to execute a software stack to provide a first fabric node and a plurality of fabric nodes of an overlay network implemented in an application layer differentiated from an internet protocol layer, the first fabric node situated in a first network domain, the plurality of fabric nodes situated in a second one or more network domains external to the first network domain, the first fabric node configured to:
obtain, from a client, a client request for a content object part, the content object part representing, in the overlay network, a portion of the digital content,
determine, responsive to the client request for the content object part, that the content object part is not stored locally at the first fabric node by at least:
calculating a partition for the content object part, and
determining that the calculated partition does not match one or more node partitions of the first fabric node,
identify a second one or more of the plurality of fabric nodes in communication with the first fabric node as a best match for a target partition using an inter-domain routing tree,
send, responsive to determining that the content object part is not stored locally at the first fabric node, [[a]] an inter-domain network request for the content object part to [[a]] the second one or more 
computing an exclusive or (XOR) distance between the calculated partition and a second partition managed by the second fabric node, and
determining that the XOR distance traverses a number of partitions per fabric node in the overlay network, the number of partitions per fabric node in the overlay network being a network-wide parameter,
obtain, from the second one or more fabric nodes, the content object part, 
process the content object part with a plurality of further content object parts to produce the digital content, and
provide the digital content to the client.
Claim 2 (Canceled)
Claim 3 (Currently Amended) The system of claim 1, wherein the inter-domain network request is generated using one or more of: a multicast address for the calculated partition, a part identifier (ID) for the content object part, or one or more node identifiers (IDs) of one or more of the plurality of fabric nodes identified based on one or more predicted performance scores for the identified one or more fabric nodes.
Claim 4 (Currently Amended) The system of claim 1, the first fabric node further configured to send an intra-domain network request for the content object part to a third one or more of the plurality of fabric nodes 
Claim 5 (Currently Amended) The system of claim 1, the second one or more fabric nodes 
Claim 6 (Currently Amended) The system of claim 1, the first fabric node further configured to determine that the content object part is not stored at a plurality of intra-domain nodes situated with the first fabric node in [[a]] the first network domain.
Claims 7-8 (Canceled)
Claim 9 (Currently Amended) The system of claim 1, the first fabric node further configured to update [[an]] the inter-domain routing tree with one or more node IDs of the second one or more fabric nodes for a designated partition.
Claim 10 (Currently Amended) A non-transitory computer-readable medium storing program code to be executed by one or more processors, the program code comprising instructions configured to cause:
	providing a first fabric node and a plurality of fabric nodes of an overlay network implemented in an application layer differentiated from an internet protocol layer, the first fabric node situated in a first network domain, the plurality of fabric nodes situated in a second one or more network domains external to the first network domain, the first fabric node configured to:
		obtain, from a client, a client request for a content object part, the content object part representing, in the overlay network, a portion of 

			calculating a partition for the content object part, and
		determining that the calculated partition does not match one or more node partitions of the first fabric node,
		identify a second one or more of the plurality of fabric nodes in communication with the first fabric node as a best match for a target partition using an inter-domain routing tree,
		send, responsive to determining that the content object part is not stored locally at the first fabric node, [[a]] an inter-domain network request for the content object part to [[a]] the second one or more 
computing an exclusive or (XOR) distance between the calculated partition and a second partition managed by the second fabric node, and
determining that the XOR distance traverses a number of partitions per fabric node in the overlay network, the number of partitions per fabric node in the overlay network being a network-wide parameter,
obtain, from the second one or more fabric nodes, the content object part, 
process the content object part with a plurality of further content object parts to produce the digital content, and
provide the digital content to the client.
Claim 11 (Canceled)
Claim 12 (Currently Amended) The non-transitory computer-readable medium of claim 10, wherein the inter-domain network request is generated using one or more of: a multicast address for the calculated partition, a part identifier (ID) for the content object part, or one or more node identifiers (IDs) of one or more of the plurality of fabric nodes identified based on one or more predicted performance scores for the identified one or more fabric nodes.
Claim 13 (Currently Amended) The non-transitory computer-readable medium of claim 10, the first fabric node further configured to send an intra-domain network request for the content object part to a third one or more of the plurality of fabric nodes 
Claim 14 (Currently Amended) The non-transitory computer-readable medium of claim 10, the second one or more fabric nodes 
Claim 15 (Currently Amended) The non-transitory computer-readable medium of claim 10, the first fabric node further configured to determine that the content object part is not stored at a plurality of intra-domain nodes situated with the first fabric node in [[a]] the first network domain.
Claims 16-17 (Canceled)
Claim 18 (Currently Amended) The non-transitory computer-readable medium of claim 10, the first fabric node further configured to update [[an]] the inter-domain routing tree with one or more node IDs of the second one or more fabric nodes for a designated partition.
Claim 19 (Currently Amended) A method comprising:
, the first fabric node situated in a first network domain and a plurality of fabric nodes situated in a second one or more network domains external to the first network domain;
determining, responsive to the client request for the content object part, that the content object part is not stored locally at the first fabric node by at least:
		calculating a partition for the content object part, and
	determining that the calculated partition does not match one or more node partitions of the first fabric node[[,]];
	identifying a second one or more of the plurality of fabric nodes in communication with the first fabric node as a best match for a target partition using an inter-domain routing tree;
	sending, responsive to determining that the content object part is not stored locally at the first fabric node, [[a]] an inter-domain network request for the content object part to [[a]] the second one or more 
computing an exclusive or (XOR) distance between the calculated partition and a second partition managed by the second fabric node, and
;
obtaining, from the second one or more fabric nodes, the content object part[[,]]; 
processing the content object part with a plurality of further content object parts to produce the digital content[[,]]; and
providing the digital content to the client.
Claim 20 (Canceled)
Claim 21 (Currently Amended) The method of claim 19, wherein the inter-domain network request is generated using one or more of: a multicast address for the calculated partition, a part identifier (ID) for the content object part, or one or more node identifiers (IDs) of one or more of the plurality of fabric nodes identified based on one or more predicted performance scores for the identified one or more fabric nodes.
Claim 22 (Currently Amended) The method of claim 19, the first fabric node further configured to send an intra-domain network request for the content object part to a third one or more of the plurality of fabric nodes 
Claim 23 (Currently Amended) The method of claim 19, the second one or more fabric nodes 
Claim 24 (Currently Amended) The method of claim 19, further comprising:
determining that the content object part is not stored at a plurality of intra-domain nodes situated with the first fabric node in [[a]] the first network domain.
Claims 25-26 (Canceled)
Claim 27 (Currently Amended) The method of claim 19, further comprising:
updating [[an]] the inter-domain routing tree with one or more node IDs of the second one or more fabric nodes for a designated partition.
REASONS FOR ALLOWANCE
Claims 1, 3-6, 9-10, 12-15, 18-19, 21-24, and 27 are allowed.  
The totality of each element and/or step in claims 1, 3-6, 9-10, 12-15, 18-19, 21-24, and 27 are not alluded to in the combined art of Baset and Zeng. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 1 and other independent claims. The prior art of record, Baset ‘621, and Zeng ‘135, fail to teach or fairly suggest, the limitation of providing a first fabric node and a plurality of fabric nodes of an overlay network implemented in an application layer differentiated from an internet protocol layer, the first fabric node situated in a first network domain, the plurality of fabric nodes situated in a second one or more network domains external to the first network domain, the first fabric node configured to: obtain, from a client, a client request for a content object part, the content object part  representing, in the overlay network, a portion of 
After thoroughly reviewing the related prior art, the application has been deemed allowable because of the limitation of providing a first fabric node and a plurality of fabric nodes of an overlay network implemented in an application layer differentiated from an internet protocol layer, the first fabric node situated in a first network domain, the plurality of fabric nodes situated in a second one or more network domains external to the first network domain, the first fabric node configured to: obtain, from a client, a client request for a content object part, the content object part  representing, in the overlay network, a portion of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223.  The examiner can normally be reached on Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARZANA B HUQ/Primary Examiner, Art Unit 2455